Detail Action
This office action is response to the application 16/477,909 filed on 01/24/2022. 
Allowable Subject Matter
Claims 1,5-8,10,12-13,15,19,24 and 30-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
receiving decoding feedback information of the uplink information through the common transmission channel from the second base station, wherein the decoding feedback information is used to indicate whether the uplink information is decoded successfully by the second base station; 
wherein the acquiring the uplink information of the terminal from the terminal comprises: receiving the uplink information sent by a terminal in a preset state through a common transmission resource, wherein the terminal in the preset state comprises that the terminal is disconnected with the second base station at a Uu interface and while the second base station stays connected with the second base station an upper laver device at a S1 interface, and the common transmission resource comprises a common public 
unauthorized transmission resource which comprises spectrum resources and time domain resources.
The Priors Art teach:
Wei discloses a technique where, acquiring uplink information of a terminal from the terminal (fig 5, para [0054]); wherein uplink information comprises at least one of traffic data and control information (fig 5, para [0054], “the communication unit 503 of the device 500 of the
 base station side may further receive the notification indicating that the interference is too-large” (where, notification is the traffic data and interference is the control information)); and 
wherein, the first base station is a current serving base station of the terminal, the second base station is a previous serving base station of the terminal (fig 5 and 8-9, para [0042], [0054]-[0057]), and the uplink information is supplied to the second base station to be decoded (fig 5 and 8-9, para [0054]-[0057] and para [0086]), and 
The closest prior art of record Wei et al. (US 2018/0248640 A1), Zhu et at. (US 2017/0034771 A1), and Seo et al. (US 2017/0366328 A1), individually or in combination do not disclose the invention as filed. 
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 10 and 15, and thereby claims 1, 10 and 15 are considered allowable. The dependent claims which further limit claims 1, 10 and 15 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461